DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007092663 A to Ono Masaharu (Ono).
In Reference to Claim 1
Ono discloses, see Fig.1, discloses: 

    PNG
    media_image1.png
    583
    409
    media_image1.png
    Greyscale

An exhaust device of an engine (3), comprising: 
	a muffler (Fig.1) provided with a plurality of muffling chambers (31, 32, 33, 34) separated by a plurality of partition walls (35, 38, 40, 39), 
	a communication pipe (42) accommodated in the muffler and penetrating at least one of the partition walls (38), and 
	a catalyst (17a) accommodated in the muffler and penetrating at least one of the partition walls (35), wherein the muffling chambers include: 
	a pair of first muffling chambers (31, 32) each provided with an inlet port (46) for exhaust gas; 
	a second muffling chamber (34) communicating with the pair of first muffling chambers via the communication pipe (42); and 
	a third muffling chamber (33) communicating with the second muffling chamber (B) via the catalyst (17a).
In Reference to Claim 2
Ono discloses, see Fig.1, discloses: 
	wherein the pair of first muffling chambers (31, 32) are formed at both ends of the muffler in a longitudinal direction thereof, the second muffling chamber (33) and the third muffling chamber (34) are formed between the pair of first muffling chambers, and the partition walls include: 
	a first partition wall (38) separating one of the pair of first muffling chambers and the second muffling chamber; 
	a second partition wall (40) separating the second muffling chamber and the third muffling chamber; and 
	a third partition wall (39) separating the third muffling chamber and another of the pair of first muffling chambers.  
In Reference to Claim 3
Ono discloses, see Fig.1, discloses: 
	The third muffling chamber 34 communicates with an external space  43 on one side of the muffler in the longitudinal direction thereof via an outlet pipe extending in the longitudinal direction of the muffler, see Fig.2.  
In Reference to Claim 7
Ono discloses, see Fig.1, discloses: 
	The catalyst 17A is accommodated in a catalyst case 17B, and the catalyst and the catalyst case penetrate the second partition wall 38.  
In Reference to Claim 11
Ono discloses, see Fig.1, discloses:
	Volumes of the muffling chambers become smaller in order of a total volume of the pair of first muffling chambers, a volume of the second muffling chamber, and a volume of the third muffling chamber.  



In Reference to Claim 12
Ono discloses, see Fig.3-5, discloses:
	The engine includes an engine body 2 rotatably supporting a crankshaft 1a, an output portion of the crankshaft protrudes on one side surface of the engine body, and the muffler is arranged along the one side surface of the engine body. 

In Reference to Claim 13
Ono discloses, see Fig.3-5, discloses:
	A work machine, comprising the engine including the exhaust device according to claim 1.


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “muffler includes: a tubular portion extending in the longitudinal direction of the muffler; and a pair of lid portions covering openings at both ends of the tubular portion, and the outlet pipe penetrates one of the pair of lid portions, the first partition wall, and the second partition wall, and protrudes to the one side of the muffler in the longitudinal direction thereof. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4; 
The prior art of record does not teach “wherein the communication pipe extends in the longitudinal direction of the muffler, and penetrates the first partition wall, the second partition wall, and the third partition wall.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5; and 
The prior art of record does not teach “wherein the catalyst case includes: a first tubular body extending in the longitudinal direction of the muffler and covering an outer circumference of the catalyst; a second tubular body fixed to an outer circumference of a first end of the first tubular body; and a third tubular body fixed to an inner circumference of a second end of the first tubular body, the second tubular body is supported by the second partition wall, and the third tubular body is supported by the third partition wall.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746